Title: From James Madison to Anthony Merry, 23 July 1804
From: Madison, James
To: Merry, Anthony



Sir
Department of State July 23d. 1804.
I have the Honor to inclose the Deposition of Benjamin Glover, Master of the American Ship Diana, whence it will appear that at two and a half Leagues from the Light House at Sandy Hook, the British Frigate Cambrian impressed from on board her Six Passengers, who had been taken on board at Liverpool. As these Persons embarked on board of the Diana with the Permission of the Custom House at that Port, it may be inferred that they were not Seamen, or of the Description of Persons liable, according to the municipal Laws of Great Britain, to Impressment for the Naval Service, even if found in her own Territory, or on board her own Vessels on the high Seas. I shall add nothing on this Occasion to the Reflections I have heretofore addressed to you respecting the Violations, which the Captai⟨ns⟩ of this and other British Ships of War, in and near the Harbour of New York, have permitted themselves to commit, of the respect due both to the Ports of the United States and to the Immuniti⟨es⟩ of their Flag; at the same Time trusting that my former Communications will have abundantly shewn that the Conduct of these Officers merits (what it is not doubted that it will receive) the Animadversion of their Government, in a Manner which may at Once afford the Satisfaction due to the United States and deter Others from similar Acts of Disrespect and Aggression towards friendly Powers. I have the Honor to be, &ca.
(signed)   James Madison
